Citation Nr: 0807664	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-39 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
of the right maxilla, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2007, the veteran and her husband testified at a 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
files.


REMAND

The Board acknowledges that the veteran has undergone several 
VA examinations to assess the severity of the residuals of an 
injury of her right maxilla.  However, the veteran has not 
been examined by a VA oral surgeon.  In light of the 
veteran's current complaints regarding her present 
disability, the Board is of the opinion that she should be 
afforded a new VA examination by an oral surgeon to determine 
the current severity and all manifestations of her service-
connected residuals of an injury of the right maxilla.

During the veteran's December 2007 hearing, she testified 
that she sought treatment from a private oral surgeon, N. 
Castellano.  A review of the claims files does not reveal 
that treatment records from N. Castellano have been obtained.  
VA has an obligation to seek records of this treatment.  
38 U.S.C.A. § 5103A(b) (West 2002).  

In addition, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with all required notice in accordance with Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan.30, 2008).

Accordingly, this case is REMANDED to the RO or 
AMC in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should provide the 
veteran and her representative the 
notice required under Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet.App. Jan. 
30, 2008).

2.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The records 
submitted by the veteran or obtained by 
the RO or the AMC should include those 
of Dr, Castellano for the period since 
2005.

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and her 
representative and request them to 
provide a copy of the evidence.

4.  The RO or the AMC should have the 
veteran undergo an examination by an 
oral surgeon to determine the severity 
of her service-connected residuals of an 
injury of the right maxilla.  The claims 
files must be provided to and reviewed 
by the oral surgeon.  All signs and 
symptoms of the service-connected 
residuals of an injury of the right 
maxilla should be described in detail.  
The oral surgeon should quantify, in 
millimeters, the specific limitation of 
inter-incisal movement and limitation of 
lateral excursion, if any.  The oral 
surgeon should provide a complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on 
temporomandibular motion.  The oral 
surgeon should also provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of her temporomandibular joint.  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.  The 
oral surgeon is to specifically indicate 
any additional range of motion lost in 
actual numbers and millimeters.

5.  Thereafter, the RO or the AMC should 
review the claims files and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

6.  The RO or the AMC should also 
undertake any other indicated 
development.

7.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and her representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



